On August 30, 1994, the defendant was sentenced to a term of one (1) year in the Missoula County Jail in Missoula, MT. for the offense of Count I: Domestic Abuse, a Misdemeanor; ten (10) years in the Montana State Prison with five (5) years suspended for Count II: Criminal Endangerment, a Felony; ten (10) days in the Missoula County Jail on each count for Count III, IV, and V: Operating a Motor Vehicle by a person with an alcohol concentration of .10% or more, a misdemeanor; Failure to have proof of insurance in vehicle, a misdemeanor and operating a motor vehicle without a valid driver’s license, a misdemeanor. Said sentences shall run concurrently with each other. Defendant shall be designated a non-dangerous offender for the purposes of parole. Defendant shall receive credit for time served at Missoula County Jail from May 13, 1994, through date of sentencing, August 30, 1994, in the amount of one hundred ten (110) days. Terms and conditions of probation shall remain the same as listed in the August 30, 1994 Judgment.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Jack McCarty for representing himself in this matter.